DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-23 are currently pending in the application.
Acknowledgement is made of addition of claims 22-23.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16908519. 

The difference between claim 1 of the instant application and claim 1 of copending Application No. 16908519 is that the instant claim requires a vacuum insulated vessel. However, this limitation is contemplated by claim 11 of copending Application No. 16908519. Thus, the subject matter of instant claim 1 would have been obvious based on the claims of copending Application No. 16908519. The examiner also notes that the limitation of “a sleeve disposed about the payload chamber to house a PCM or thermal mass” would have been obvious to an ordinary skill artisan, at least because PCM are often provided in a sleeve. In view of the explanation above, the ground of provisional nonstatutory double patenting stand in the instant claims.

This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in the independent claims.
     
The closest prior art of record, Williams (US 20170336134 A1) discloses a portable cooler container system (Fig. 1-4, [0017), comprising a vacuum insulated container body #300 (Fig. 3A-B; [0030]) having a chamber #301 configured to receive one or more perishable goods ([0031]); a sleeve #314 disposed about the chamber and housing a phase change material or thermal mass (Fig. 3B, [0030]); a conduit #350 surrounding the sleeve, an outer surface of the conduit in thermal communication with the phase change material or thermal mass ([0032]); a lid #305 removably coupleable to the container body to access the chamber ([0030]); and a temperature control system #120 configured to cool at least a portion of the chamber ([0032]). Williams does not disclose the conduit extending through the sleeve. Nonetheless, Godbole (US 20180266739 A1) teaches a cooling system comprising a sleeve #110 housing a phase change material #120, wherein a conduit #112 extends through the sleeve, an outer surface of the conduit in thermal communication with the phase change material (Fig. 2-3, [0025], claim 1). Thus, it would have been an obvious mechanical expedient for one of ordinary skills in the art to have provided the apparatus of Williams with the conduit extending through the sleeve as taught by Godbole with the benefit of increasing the surface area and hence increasing the heat transfer between the refrigerant tube and the phase change material as suggested by Godbole ([0031]). Furthermore; Williams does not disclose wherein the temperature control system comprises a cold side heat sink in thermal communication with at least a portion of the conduit, a hot side heat sink, a thermoelectric module interposed between and in thermal communication with the cold side heat sink and hot side heat sink, a pump operable to flow a fluid relative to the cold side heat sink to cool the fluid and to flow the cooled fluid through the conduit in the sleeve to cool the phase change material or thermal mass, and circuitry configured to control an operation of one or both of the thermoelectric module and the pump. Nonetheless, Hirschhorn (US 3238944 A)  teaches a cooling system comprising a temperature control system comprises a cold side heat sink #36 in thermal communication with at least a portion of a conduit #30, a hot side heat sink #19b, a thermoelectric module #19 interposed between and in thermal communication with the cold side heat sink and hot side heat sink, a pump #25 operable to flow a fluid #22 relative to the cold side heat sink to cool the fluid and to flow the cooled fluid through the conduit in the sleeve to cool the phase change material or thermal mass, and circuitry (Fig. 5) configured to control an operation of one or both of the thermoelectric module and the pump. Thus, it would have been an obvious mechanical expedient for one of ordinary skills in the art to have further provided the apparatus of Williams with the temperature control system comprising the aforementioned elements as taught by Hirschhorn, with the benefit of providing a system compatible for cooling organs as suggested by Hirschhorn (col. 1, L 41-45 & col. 2, L 62-63); thereby, improving the serviceability of the device. Williams as modified still does not disclose wherein the temperature control system disposed between an outer surface of the container body and the payload chamber, the temperature control system. Although rearrangement of part is recognized as an obvious mechanical expedient as per MPEP 2144.04; it would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01, to have arrive at the invention as presented in the independent claims, especially since the combination of references would require a substantial reconstruction and redesign of the elements shown in Williams, as well as a change in the basic principle under which the Williams construction was designed to operate.

Response to Arguments
Applicant’s arguments that the proposed amendments filed on 06/21/2021 overcome the 112 and prior art rejections have been fully considered and are persuasive. The rejections have been withdrawn.

The claims in the instant application remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16908519. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/21/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763